Citation Nr: 0526143	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to August 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied service connection for Post 
Traumatic Stress Disorder (PTSD).


FINDINGS OF FACT

1.  The veteran does not have PTSD based upon an in-service 
stressor or an innocently acquired stressor.

2.  The veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for PTSD.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
the appellant of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from June 2002, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in July 2003.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005) the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated August 2003 specifically requested the appellant to 
"[p]lease tell [the RO] us whether there is additional 
information or evidence that you think will support your 
claim."  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains VA service medical records and 
private medical records.  The veteran was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

In a PTSD questionnaire dated in July 2002, the veteran 
asserted that while in the service he was stationed at 
Keesler, AFB in Biloxi, Mississippi which was on the verge of 
civil war as a result of which he became hyper vigilant.  
During his time there he stated he saw a barber shop bombed, 
he narrowly escaped being murdered twice, his lung collapsed 
as a result of which he was catheterized without general 
anesthesia which felt like being slowly stabbed, and he 
witnessed a murder.  He noted that he suffered a nervous 
breakdown and was put on a locked ward at a hospital.  

At a VA mental health evaluation of August 2001 the veteran 
stated that he believed he suffered from PTSD from being a 
black man stationed in the South in the early 1960's.  He 
stated he did not leave base for several months on concerns 
about racism.  One of his friends was threatened by a Klan 
member and race riots erupted on base.  Recollections of the 
danger and fear he felt during that time still bother him.  
He was a witness to numerous violent altercations outside of 
the base and was involved in a few.  He stated that he saw a 
man killed and that he was threatened on more than one 
occasion.  He further recounted that he had medical problems 
and had to have a tube inserted in his chest with only local 
anesthesia which caused him extreme pain.  He later underwent 
surgery and while a chest tube was being removed from his 
chest he saw the doctor's finger disappear into the incision 
on his chest.    Finally, he recounted how he was threatened 
that he would be killed and he became obsessed with the 
incident and developed a plan to blow up the person who 
threatened him.  He was eventually arrested and hospitalized 
in a psychiatric ward.  

The examiner entered a diagnosis under Axis I of PTSD, and 
major depressive disorder, recurrent.

VA medical records of September 2001 note a diagnosis of PTSD 
symptoms due to numerous violent encounters.  VA medical 
records of 2002 note an assessment that the veteran struggles 
with intrusive symptoms and irritability associated with 
PTSD.  Furthermore, it notes that the veteran displays a 
narcissistic edge and feels that he is often scapegoated and 
taken advantage of.  

A VA examination of October 2002 notes a diagnosis under Axis 
I of bipolar disorder type II, and chronic PTSD.  The 
examiner opined that prior diagnoses of schizophrenia and 
antisocial behavior, rendered while the veteran was still in 
service, were wrong and that, in his opinion, the veteran was 
exhibiting early symptoms of bipolar disorder.  Furthermore, 
he stated that he was discharged form service and not given 
proper treatment until this year.  

In a rating decision of November 2002 the RO granted service 
connection for bipolar disorder and denied service connection 
for PTSD.  The basis for the denial was that his stressors, 
seeing several assaults on others and being threatened, were 
not verifiable.

In a Notice of Disagreement of March 2003 the veteran stated 
that he had not fully explained the details of the incidents 
leading to his nervous breakdown.  He stated that when he was 
assigned to Keesler, AFB at Biloxi, Mississippi, he was aware 
of the murders and lynchings going on at the time and he was 
concerned.  He related an incident on a train where a white 
woman tried to have all blacks removed.  He also related his 
medical difficulties, his lung collapsing and how he had to 
be catheterized with no anesthesia and later on underwent 
surgery.  When he had the tubes removed he recalled how he 
saw the doctor's finger go through the incision.  He then had 
pancreatitis and endured excruciating pain.  He also 
recounted an incident in the barracks room where he witnessed 
a fellow airman using racial epitaphs and in return the 
veteran threatened to kill him while holding a knife to his 
chin.  He then contracted some sexually transmitted diseases 
and finally broke down and decided to commit suicide.  He was 
then put in a locked ward at a hospital.  When he returned 
form the hospital, his plan to make a bomb had been 
discovered and he found himself in legal problems.  

Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are no 
"recognized military citations or other supportive evidence" 
that the veteran actually engaged in combat.  West v. Brown, 
7 Vet. App. 70, 76 (1994) (emphasis added).  The Board finds, 
therefore, that the veteran is not a veteran of combat.  
Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.

The record contains diagnoses of PTSD.  At the VA 
examinations leading to the PTSD diagnoses, the veteran 
related his PTSD to racially motivated incidents, fear for 
his life from living in a volatile racially discriminatory 
environment, as well as incidents during medical treatment 
such as pain due to insufficient anesthesia and seeing the 
doctor's finger go through an incision in his chest.

Service medical records corroborate the veteran's medical 
problems, specifically the procedures and surgeries he 
underwent due to his collapsed lung.  However, the veteran's 
account of the difficulties encountered during the procedures 
and the manner in which the procedures were conducted cannot 
be verified.  Furthermore, although the veteran has provided 
descriptions of the racially motivated incidents and his 
apprehensions and fear for his life during his time at 
Keesler, AFB, these are anecdotal incidents and are not 
subject to verification.

The veteran has been diagnosed as having PTSD.  However, he 
provided a history to these examiners of having experienced a 
stressful event in service, the details of which, as noted 
above, were not confirmed.  The Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnoses of PTSD in this 
case were predicated on the veteran's history of a stressor 
which has not been verified or corroborated, either by 
service records or other supportive evidence.  The Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the etiology of a medical 
disorder. Rather, medical evidence is needed to that effect. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
The veteran's statements do not establish the required 
evidence needed.

The service records do establish that he had encounters with 
the law, had caused trouble in the barracks, had gotten into 
fights, threatened to kill a member of the barracks and made 
a homemade bomb.  If the examiner had clearly identified that 
any of these incidents had been the stressor producing PTSD, 
compensation would still be denied.  The law establishes that 
no compensation shall be paid if the disability is the result 
of his own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  
His building a bomb, threatening to kill, contact with the 
law,fighting and causing disturbances may only be classified 
as misconduct and willful.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for Post Traumatic Stress Disorder is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


